Two tracts of land were patented to John H. Walker, both in the north part of Falls County, on Big Creek, each tract contained 1280 acres, and were located adjoining each other, one by virtue of his headright certificate, and the other by virtue of a bounty warrant.
Walker died, and it seems that there was administration on his estate, and both tracts sold. However, there is no evidence of the proceedings of the Probate Court in the record.
Lucian Minor, administrator of Susan Spofford, deceased, filed suit in the District Court of Falls County against J.A. Powers, Mrs. F. Coone, William Coone, E.D. Schneider, J.W. Waters, and D.W. Bradshaw to recover all undivided half-interest in the tract granted upon the bounty warrant, giving metes and bounds, and alleging that the other defendants owned the other undivided half of the land, praying for partition.
Plaintiff deraigned title as follows:
On the 16th day of January, 1868, Gustave Cook executed to John H. Herndon a deed for a certain tract of land described as follows: "The undivided half of 1280 acres of land situated in the southeast part of Falls County, on the waters of Big Creek, being the headright of John H. Walker, and reference being hereby made to the patent of said Walker for the boundaries and a more particular description of said tract of land."
On January 30, 1868, John H. Herndon executed to Leslie Thompson a deed of trust to secure the Merchants Mutual Insurance Company in the sum of $4486.50 on several tracts of land, one being "640 acres of land, being the undivided half part or moiety of the bounty grant to John H. Walker, granted by the State of Texas to the said Walker, May 20, 1846."
On April 6, 1869, Thompson, as trustee, executed a deed to the Merchants Mutual Insurance Company to the tract of land, among other tracts, situated and being in the county of Falls, "being undivided moiety of the bounty grant of John H. Walker, originally granted to him May 24, 1846, containing 640 acres, the same being the pieces, parcels, and tracts of land conveyed to the said Leslie A. Thompson in trust by the said herein before recited conveyance of the date of 30th of January, 1868."
On May 6, 1870, the Merchants Mutual Insurance Company conveyed to Gardner S. Spofford, among other tracts, "a tract of land in said county of Falls, containing 640 acres, originally granted as bounty to *Page 87 
John H. Walker, being the undivided half of said grant." This deed recites the deed of trust from Herndon to Thompson, and the deed from Thompson to the Merchants Mutual Insurance Company, and refers to them for a more particular description and for title.
On May 22, 1877, Gardner S. Spofford and wife conveyed to Susan S. Spofford, among other tracts, "one tract of land originally granted to John H. Walker, undivided half of 1280 acres, containing 640 acres, being the same land conveyed to the party of the first part by the Merchants Mutual Insurance Company of Galveston, to which deed reference is hereby made for more complete description of the lands hereby conveyed." The patent to the upper Walker survey is number 50, volume 2, and is dated May 20, 1846.
Certain persons claiming to be the heirs of John H. Walker made and delivered to Gustave Cook the following instrument:
"State of Texas, County of Falls. — Know all men by these presents, that for and in consideration of the sum of $100 to us in hand paid, and the further consideration herein after stated, we, the undersigned, only heirs of John H. Walker, deceased, late of Fort Bend County, have this day released and relinquished any claim or title which we might have in or to the 1280 acres tract or parcel of land lying and being situated in Falls County, Texas, originally granted and patented to the said John H. Walker, deceased, which tract or parcel of land was sold and deeded by John H. Crump and Mrs. Lucinda Walker, both now deceased, as the administrators of John H. Walker, deceased, by order of the County Court of Fort Bend County, to John H. Walker (Herndon) for a full and fair consideration, which he paid to them, and which was by them fully accounted for in the administration, unto Gustave Cook and Gardner Spofford, in equal interest, they having purchased the same from John H. Herndon. The said land is situated on the waters of Big Creek, in Falls County, Texas, adjoining a tract of land originally granted to the said Walker, and sold by the said administrators at the same time to William Mitchell; and this release is executed at the request of the said Gustave Cook and Gardner Spofford in order to supply them with their chain of title, the original deed of the administrators to John H. Herndon, the purchaser, having been lost or destroyed and not recorded.
"Witness our hands and seals, this the 31st day of December, 1872, using scrolls for seals.
[Signed]                          "JOHN C. WALKER, "J.W. KEGANS, "MARGARET A. KEGANS, "MATILDA W. LEWIS, "BETTIE WALKER, "ROBERT GAINES." *Page 88 
When the foregoing instrument was delivered to Cook, no conditions were imposed by the makers upon Spofford as to its taking effect in his favor. Cook paid the consideration named in the deed, $100, and other expenses, and claimed that Spofford should reimburse him, which was never done.
The defendants claimed all the land in separate tracts under deeds made by Gustave Cook subsequent to the making and delivering of the deed by the heirs of Walker.
The presiding judge of the District Court being disqualified to try the case, the Governor appointed Hon. L.J. Farrar special judge, before whom it was tried. Upon trial, judgment was given for the defendants for all the land, which judgment was reversed by the majority of the Court of Civil Appeals for the Third District, Justice KEY dissenting, upon which dissent this writ of error was sued out.
Plaintiffs in error present the following grounds of objection to the decision of the Court of Civil Appeals:
First. In sustaining appellant's first assignment of error, which is as follows: "The court erred in the first paragraph of its charge, wherein the court instructs the jury that the deed from Gustave Cook to John H. Herndon, dated January 16, 1868, did not vest title in Herndon to the land in controversy, and that as matter of law plaintiff could acquire no title to said land under land by virtue of said deed."
The descriptive language in the deed was in all its parts applicable to the headright survey. There was no conflict in an part of its terms, and none could arise in applying that description to that tract. The difference between "headright" and "bounty" surveys is well understood in this State, and the language, "the headright of John H. Walker," was a definite and distinct designation of a survey made for Walker by virtue of his headright certificate. There was a headright grant patented to John H. Walker of 1280 acres, at the place designated, and while there may have been a mistake, there is no uncertainty. The grant of a headright would not convey a bounty survey, and the court rightly instructed the jury that plaintiff acquired no title to the land in controversy under that deed.
Second. That the Court of Civil Appeals erred in sustaining appellants' second assignment of error, as follows: "The court erred in the second paragraph of its charge, wherein the right of plaintiff to recover any part of the land in controversy is limited to the belief that the parties who signed the deed dated December 31, 1872, to Gardner Spofford and Cook, were the only heirs of John H. Walker."
One tenant in common may recover from a stranger to the title the interest of his cotenants as well as his own; but this is a suit by one tenant in common against others alleged to be entitled to half the land in controversy, and in such case one tenant in common can not recover the *Page 89 
entire property from a cotenant, but must show the interest to which he is entitled. In no event could the plaintiff recover the entire tract, when he alleges that defendants are entitled to one-half or any part of it.
As an abstract proposition of law, the charge was correct, but it was not applicable to the facts of this case. Both parties claimed under the deed from the persons claiming to be the only heirs of Walker, and in that deed they were so recited to be. Defendants could not claim under this deed as from the only heirs of Walker, and deny the truth of its recitals as to the plaintiff. It was error to give the charge under the evidence, and the Court of Civil Appeals did not err in so holding.
Third. That the Court of Civil Appeals erred in sustaining the third, fourth, fifth, and sixth assignments of error, as follows:
"3. The court erred in second paragraph of its charge, wherein an issue is submitted to the jury as to whether or not the deed from the Walker heirs was delivered to or accepted by Gardner Spofford; because as between the grantors and grantees in said deed there was no evidence to warrant the submission of such an issue, said grantees not being parties to this suit, nor in any way contesting the validity of said deed, and because the said Cook and Spofford being tenants in common, the acceptance of Cook is an acceptance for his cotenant.
"4. The court erred in the second paragraph of its charge, wherein the jury are instructed, that if Cook advised Spofford of his procurement of the deed from the Walker heirs, and Spofford accepted said deed by complying with the terms proposed by Cook, etc., because there was no evidence before the jury that Cook proposed any terms to Spofford, or stipulated that his rights under the deed should in any way depend upon his complying with any terms or upon any condition.
"5. The charge of the court is inconsistent and contradictory in this: Although in the fifth paragraph of the charge the jury are told that they may look to all the facts and circumstances in evidence in determining the question of delivery of the deed, still in the second paragraph the jury are limited in their inquiry to the question whether or not Spofford complied with the terms proposed by Cook.
"6. The court erred in giving the special charge asked by defendants, to the effect that Spofford took no right under the deed from the Walker heirs, unless he accepted it at the time it was offered to him, and unless he complied with the terms on which it was offered, because there was no evidence to warrant such charges, and because it is not the law of this case."
The foregoing assignments present one question: Did the deed from the heirs of Walker to Cook and Spofford take effect so as to vest title in Spofford?
The deed conveyed the land jointly and equally to Cook and Spofford. Cook claimed title under the deed, and a delivery to him enured to the *Page 90 
benefit of Spofford. Cook and those who claim under the deed can not question its validity as a conveyance of the legal title to Spofford. Glover v. Thomas, 75 Tex. 508. According to the recitals of the deed, by which defendants are bound, Spofford had a good title before this deed was made. The former deed, the evidence of title, had been lost, but that did not destroy Spofford's title. Cook assumed to act for Spofford in procuring this evidence of the title that both had at the time, and his acceptance binds him as to its validity as a conveyance to Spofford.
The deed having taken effect when it was delivered, Cook could not impose any conditions upon Spofford, for the reason that his right vested at the time of the delivery by the grantees, and he could do no act thereafter that would invalidate it, or that would require any act to be done as a condition to the taking effect of a deed which was already in effect.
There was no error in the ruling of the court sustaining these assignments.
The deed from Gardner Spofford to Susan Spofford refers to the deed to him from the insurance company, which refers to the deed from Leslie Thompson to it, which was made by virtue of the deed of trust from Herndon to Thompson, in all of which the land is described as the bounty tract; and the deed from the heirs of Walker to Cook and Spofford recites that Herndon bought land from Walker's administrators, by which the title is fully made out in plaintiff's intestate, independent of the deed from Cook to Herndon. Under this state of facts, this court might enter judgment for plaintiff; but as there appears to be questions of limitation and valuable improvements involved in the defense, the judgment of the District Court will be reversed and the cause remanded for further proceeding in accordance with this opinion.
Reversed and remanded.
Delivered May 31, 1894.